125




            OFFICE   OF THE ATTORNEY CPENE’kAL OF TEXAS
                                AUSTIN


O-CL-
--




 fronoreble Jamee E. Klld&
 htor ‘r’reneportation Dlvlolon
 Railroad Conmlesion of Texar
 Austin, Term

 Dur SirI                             Oplnion~Co. 0-10~3 \.
                                      Ret ‘iheth&%r-nciti    a’;person
                                          havi~~.,authority’to      use
                                          State hi$?hways ashn
                                           Interstate   co&on o~xrlcr




              Way a man ho                         oial   oorzoditp
        permit and auth
        a contmon oarrio
                                                    no. O-1518, that a
                                                   rovislono ,ot krtlole Ollb,
                                                  ot at the osme time operate


                                           ap~lioation   for psrnission     to use
                                        o do only intorotate     businese,    the
                                     power to detormlne need or oonven-
                                    OlnmlS8ion   Om only deteX3IIine VihOthQr
                             ommeroe in 3oua.t to be oarrled,          consider-
                             z;erafrio      thers?n,   are ~such as will properly
                                       Snlth v. :iald ‘i’ranafcr dc Storeca Co.,
                           of e&or      disnlsscd)~    R. R. Conmh of ‘lbxas
                       hound Lima, Ino.,        92 S. X. (2d) 296 (We 99
                    This, however, would not affect         the power of the
  State to grant or nlthhold    an intrastate      permit or oertifloa~e~

            If a oomon oarrier doing only lntorstato        buslsises     in
  Texas is prohibited    from holding a special   oommbdlty petit,        it ia
  by the provision    or Saotion  d (bb.) of the Motor Carrier   Aot,     eupre,
  Woh reeds ab followd~
                                                                              4.26




            “500, 6.bb.    Fo eppliontfon  for pornit to oporais
      ns e contreot oerflclr shall bs erootad by the ComIsslon
      to any porocn’ oparatlng at a oo%mon oarrier an& holdlng
      a certlflcats   of oonvenlsnoo and naoeaslty, nor shell
      eny application   for oertifioats   of oonvenienos and
      neoesolty be grentnd by ths Co~slseIon to any parson
      operating es a oontrect oerrlor nor shell any vehio&e
      bt oporatsd by any motor carrier with both a pbmlt       and
      e csrtiricats.’
           3eotion 6 (bb) prohibits a oommoncarrier iron holdlnc(
e ooatrect pemlt and problblts     a oontraot carrier from holdlng a
orrtirIoete of public oonvanienoe end naoosolty. Eeotlon 8 (bb)
thbn providtr:

            Vor shall sny vehlole be opnrated by any motor
      oerrlar with both a pemlt and ,a ctrtlfloate.”
          Sinot.aa inttrstate    oomon oarrler does not have to show
commitnot    and necessity  In order to obtain pem&mIdn to do busl-
mcs in Texas, tho quo&ion then arises ae to whether. or not It ia
prcvont~d from holding a npaolel comotlIty permit under the above
quoted pert of iiectlon 6 (bb) .
           iihen the Le&ielature provided that the holder of a aertl-
ficete oould not at ths se~e tImo hold a ptx’zlt, It sust have meant
that e oonmon oarrler oould not at the mm time hold a oontreat per-
mlt  or a eptolal obrmodlty permit.    If this ba not .tNa, then the
provIsion IA quartion would hart no meaning.
           The Legislature undoubtedly ho4 a rtason for prohibiting
l o o mo nosirrler rr3R opcretlog 88 a contract carrier or a Gp4Oiel
oorzodity oarrier.     ;tts intent lo plainly shown when the provIsIons
or Seotlon 6 (bb) are oonstruad toctthsr.         Shoe HO art unable to
find any authority for the proposltlon       that an Interotatt   conmon
csrricr Is to be treated differently       rrom an lntmetate    oomnon obr-
rler wlthln tha provision8      of Stotloa 6 (bb), we conoludc that 6n
interstate commonoarrler’oannot       at  the 04~4 time hold en lntrertato
Dpcolal cfomaodltp permit.
                                                Youn very truly


LBrP
                   14, 1039
       ApJ:~;:OVEDDEC


               GENERAL
        ATTORNEY     CT ~